DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-06-00052-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
CHASITY
VAUGHN,           §          APPEAL FROM THE 294TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
CLAUDE
VAUGHN, JR.,
APPELLEE   §          VAN
ZANDT COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant Chasity Vaughn has filed a motion to dismiss
this appeal.  In her motion, she states
that the appeal has become moot.  A copy
of the motion has been sent to all counsel of record.  Because Appellant has met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.
Opinion
delivered August 15, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
                                
 
 
 
 
(PUBLISH)